Citation Nr: 0806975	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-25 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition, claimed as jungle rot.  

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran had service in the Army National Guard of Idaho 
from April 1966 to September 1969 and from January 1971 to 
January 1972.  He served on active duty from January 6, 1967 
to May 7, 1967 and from May 13, 1968 to September 5, 1969.  
The veteran's service personnel records reveal service in the 
Republic of Vietnam from September 1968 to August 1969.  See 
record of assignments.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the claims.  

The veteran and his wife presented testimony before a 
Decision Review Officer (DRO) in September 2005.  A 
transcript of the hearing is of record.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the veteran, 
the evidence shows that a bilateral foot condition, claimed 
as jungle rot, is related to active service.  




CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
condition, claimed as jungle rot, have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for a bilateral foot condition, claimed as jungle 
rot, which represents a complete grant of the benefit sought 
on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Thus, there is no need to discuss whether VA has complied 
with its duties to notify and assist found at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2007).  

The veteran seeks service connection for a bilateral foot 
condition, claimed as jungle rot.  He asserts that he was 
first diagnosed in 1968 or 1969 while he was stationed in 
Vietnam, and that he was issued various creams that never 
worked.  See notice of disagreement (NOD) received February 
2005; September 2005 transcript.  

The veteran's service medical records are not available for 
review.  See March 2004 memorandum.  Post-service medical 
records reveal that he has received VA and private treatment 
related to a skin condition involving his feet.  See e.g., 
private records dated September 1993 (foot fungus that began 
in 1960s in Vietnam; complaint of itching, scaling, 
blistering and burning) and June 1997 (culture result: light 
growth trichophyton species); records from Walla Walla VA 
Medical Center (VAMC) dated March 2000 (chronic dermatitis 
feet; onychomycosis) and November 2003 (provisional diagnosis 
of fungal foot) (tinea pedis with onychomycosis).  The Board 
finds the veteran's September 1993 statement that he had a 
foot fungus that began in 1960s in Vietnam, made 
approximately ten years before he filed his claim for service 
connection, to be highly probative.  This is so because the 
state of the veteran's feet is something capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

The veteran's wife asserts that in his letters from Vietnam, 
the veteran would complain about jungle rot, and that she 
experienced first hand the smell from his feet after he 
returned home.  She also reports that after service, the 
veteran's feet were cracked and bled, that he had a fungus, 
and that his toenails turned a yellowish color.  See February 
2005 VA Form 21-4138; September 2005 transcript.  The lay 
evidence provided by the veteran's wife regarding the state 
of the veteran's feet after service is considered competent.  
See 38 C.F.R. § 3.159(a)(2) (2007); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992) (lay evidence is acceptable to 
prove the occurrence of symptomatology when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons).  

In a September 2005 letter, Dr. J.T. Brown reports that skin 
cultures taken in May 1997 were consistent with a fungal 
infection.  The organism was identified as in the genus 
Trichophyton but the specific species was not identified by 
the lab.  Dr. Brown reports that this is a common fungus with 
regards to skin and nail infections and that it was possible 
that the veteran's infection was contracted in Vietnam, 
though there was no way to be 100 percent positive.  Dr. 
Brown further stated, however, that a repeat culture to 
identify the specific strain of the Trichophyton could prove 
helpful in determining if the fungus is native to a certain 
geographic area.  Dr. Brown then cited information that he 
reported supports the fact that Trichophyton species are 
noted in Vietnam.  

Based on the evidence of record, to include the veteran's 
September 1993 history of foot fungus that began in Vietnam, 
the veteran's wife's assertions regarding the state of the 
veteran's feet after his discharge from service, and the 
statement provided by Dr. Brown, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection is warranted for a bilateral foot condition, 
claimed as jungle rot.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.102, 3.307, 3.309 (2007).  

ORDER

Service connection for a bilateral foot condition, claimed as 
jungle rot, is granted.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran seeks service connection for a low back disorder.  
He asserts that he first injured his back during Advanced 
Individual Training (AIT) as a combat engineer while moving a 
steel beam from a bridge.  The veteran indicates that he was 
taken to the hospital at Fort Leonard Wood, treated, and 
released to light duty, but he denies having any x-rays or 
other tests done.  He also reports injuring his back in May 
1967 following his release from AIT.  The veteran indicates 
that the bus in which he was riding from Fort Leonard Wood to 
the airport was involved in an accident, during which there 
were many injured.  He asserts that he was thrown into the 
seat ahead of him and hurt his back again, but was on his way 
home and did not seek attention, though he was later 
hospitalized at Clearwater Valley Hospital after his return 
home.  Lastly, the veteran asserts that he injured his low 
back in September 1968, while stationed in Vietnam, as a 
result of relocating 100-pound sacks of cement.  He reports 
being taken to the dispensary for treatment, where he was 
issued medication and placed on light duty.  See undated 
statement in support of claim; NOD received February 2005; 
September 2005 transcript.  

The veteran's wife indicates that she has known the veteran 
since the fall of 1967 and that the only knowledge she has of 
his lumbar spine injury during AIT was what he told her when 
they first started dating - that he was packing some heavy 
steel beams and injured his back.  She also reports complete 
knowledge of several other conditions from his tour of duty 
in Vietnam as the veteran wrote to her and told her about his 
lower back injury while moving cement sacks for an airstrip 
he was helping to build.  She indicates that the veteran 
would report back pain on almost every occasion he wrote, but 
that the letters were destroyed in a fire.  See February 2005 
VA Form 21-4138; September 2005 transcript.  



Review of the claims folder reveals that the veteran's 
service medical records are unavailable.  See March 2004 
memorandum.  In this memorandum, the RO indicated that it had 
found them unavailable after two Personnel Information 
Exchange System (PIES) requests were made in November 2003 
and January 2004.  A response received after the first 
request indicated that the records could not be found.  The 
RO also contacted the Idaho Army National Guard (IANG) in 
November 2003 and received a response indicating that the 
service medical records were provided to the veteran's 
service officer (VSO) in December 2001.  The RO also reported 
receiving copies of some personnel records in November 2003.  
See id.  The Board notes that following the RO's second PIES 
request in January 2004, the National Personnel Records 
Center (NPRC) responded that there were no records at their 
facility.  See January 2004 VA Form 3101.  

Private medical records associated with the claims folder 
reveal that the veteran was treated at Clearwater Valley 
Hospital in March 1974 with a final diagnosis of soft tissue 
injury to low back (L-5 region) and lumbosacral strain.  It 
was noted that the veteran was last admitted to that facility 
on June 1, 1967, though the record does not include any 
indication for what problem(s) the veteran was seen.  See 
record of admission.  A June 1967 admission, however, would 
corroborate the veteran's contention that he received 
treatment and was hospitalized at Clearwater Valley Hospital 
following the alleged May 1967 bus accident.  

In cases where the veteran's service medical records are 
unavailable through no fault of his own, there is a 
"heightened duty" to assist him in the development of the 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened 
duty includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The duty to assist also includes providing a medical 
examination if review of the evidence of record determines 
that such examination is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4) (2007).

The Board finds that the RO/AMC should attempt to corroborate 
the May 1967 bus accident described by the veteran in an 
undated statement in support of claim, to include searching 
for any line of duty determination.  The RO/AMC should also 
attempt to obtain morning reports regarding the initial 
injury to the low back the veteran allegedly sustained during 
AIT (prior to the May 1967 bus accident) and the injury 
allegedly sustained to his low back in September 1968 while 
he was stationed in Vietnam.  

The Board also finds that an appropriate VA examination 
should be conducted for the purpose of ascertaining the 
current disability diagnosis or diagnoses related to the 
veteran's low back, and to obtain opinions regarding whether 
any diagnosed condition is related to service.  This is 
especially important given the March 1974 record from 
Clearwater Valley Hospital reporting that the veteran was 
last admitted there in June 1967, and the veteran's 
assertions that he received treatment at Clearwater Valley 
Hospital shortly after being involved in a May 1967 bus 
accident.  Any recent VA treatment records should also be 
obtained.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Puget Sound Health Care 
System in Seattle, Washington, dated 
since November 2003.

2.  Obtain the veteran's treatment 
records from the Jonathan M. Wainwright 
Memorial VAMC in Walla Walla, Washington, 
dated since January 2004.  

3.  Make arrangements to corroborate the 
May 1967 bus accident described by the 
veteran in an undated statement in 
support of claim, to include searching 
for any line of duty determination.  
4.  Make arrangements to obtain morning 
reports regarding the initial injury to 
the low back the veteran allegedly 
sustained during AIT (prior to the May 
1967 bus accident) and the injury 
allegedly sustained to his low back in 
September 1968 while he was stationed in 
Vietnam.  

5.  After the foregoing has been 
completed, schedule the veteran for a VA 
orthopedic examination.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims folder must be made available 
to the medical examiner and review of the 
folder should be noted.  

The examiner is requested to identify all 
current low back disorders found to be 
present.  For each diagnosis, the 
examiner should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that it had its onset during 
active service or is related to any in-
service disease or injury.  

A detailed rationale for any opinion 
expressed should be provided. 

6.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


